MEMORANDUM**
Edward K. Metcalf appeals pro se the district court’s judgment following a bench trial in favor of Anchorage Daily News (“ADN”) in his wrongful termination action alleging he was fired in retaliation for filing a previous lawsuit against ADN. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for clear error findings of fact, Deegan v. Cont’l Cas. Co., 167 F.3d 502, 508-09 (9th Cir.1999), and we affirm.
The district court did not clearly err in finding that Metcalfs first lawsuit against ADN was not a substantial motivating factor in ADN’s decision to implement new agreements with its carriers, and require all carriers to sign a new contract to continue working for ADN. See id; Knickerbocker v. City of Stockton, 81 F.3d 907, 911 (9th Cir.1996).
The district court did not abuse its discretion in denying Metcalfs untimely motion for a jury trial because Metcalf failed to give any reason for the untimeliness. See Pacific Fisheries Corp. v. HIH Cas. & Gen. Ins., Ltd., 239 F.3d 1000, 1002 (9th *902Cir.2001); Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1086-87 (9th Cir.2002) (pro se status is not sufficient to grant relief from an untimely jury demand).
The district court did not abuse its discretion in denying Metcalfs motion for leave to amend, filed only one month prior to trial, because amendment would have caused undue delay and prejudice to ADN. See Zivkovic, 302 F.3d at 1087.
Metcalfs remaining contentions are unpersuasive.
ADN’s motion for frivolous appeals damages is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.